           Case 1:18-cv-00681-RJL Document 143-1 Filed 01/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                   Case No. 1:18-cv-00681-RJL
                                                              Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.




    DECLARATION OF EDEN P. QUAINTON IN SUPPORT OF DEFENDANT
 MATTHEW COUCH’S MOTION FOR RECONSIDERATION AND STAY PENDING
        DETERMINATION OF MOTION FOR PROTECTIVE ORDER

        I, Eden P. Quainton, declare under penalty of perjury that the following is true and

correct:

        1.      I am counsel for Defendant Matthew Couch (“Defendant” or “Mr. Couch”). This

declaration is based upon my personal knowledge and upon information provided to me in my

official capacity.

        2.      On January 21, 2020, the Court held a conference in chambers with me and

opposing counsel, Michael Gottlieb.

        3.      During the conference, the Court stated, to the best of my recollection, “there is

no reporters’ privilege” and indicated that the Court would rule to grant Plaintiff’s Motion to

Enforce. Dkt. 95. To the best of my recollection, the Court did not otherwise address the merits

of the briefs filed by the parties. In particular, the Court did not address Mr. Couch’s First

Amendment Constitutional argument. Dkt. 120 at 4.



                                                  1
        Case 1:18-cv-00681-RJL Document 143-1 Filed 01/31/20 Page 2 of 2



       4.      To the best of my recollection, the Court also dismissed the pending Motion filed

by Fox News and Malia Zimmerman at Dkt. 114, again with words to the effect of “there’s no

reporter’s privilege.”

       5.      The Court also indicated that Defendant would face a significant uphill battle in

obtaining cooperation from investigative reporter Sy Hersh, but to the best of my recollection,

did not provide a substantive legal rationale for this pragmatic (and no doubt correct) assessment.

Executed: January 31, 2020



                                             /s/_Eden P. Quainton______________________
                                             EDEN P. QUAINTON
                                             QUAINTON LAW PLLC
                                             D.C. Bar No. NY0318
                                             1001 Avenue of the Americas, 11th Fl.
                                             New York, NY 10018
                                             212-813-8389
                                             equainton@gmail.com




                                                2
